Peters, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 17, 1995, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant was enrolled as a full-time engineering student at Clarkson University which made available the "Semester in Industry” program. In connection therewith, he worked as an engineer’s assistant for the Delco Chassis Division of General Motors Corporation (hereinafter Delco) during the spring and summer semesters of 1992 for compensation. While there, claimant was rotated through several areas to work alongside different engineers on varied projects and assignments. Designated as "cooperative education” between the university and various industry sponsors such as Delco, participation therein was noted on claimant’s transcript. For the entire time that he worked with Delco, he remained enrolled full-time at Clarkson.
Upon claimant’s prearranged termination from Delco for the purpose of continuing his course of study at Clarkson, he applied for unemployment benefits. Although the Department of Labor initially ruled him eligible, after a hearing before an Administrative Law Judge (hereinafter ALJ) claimant was found ineligible since the services he performed were found to be excluded from the definition of "employment” embodied in *831Labor Law § 511 (17).* Upon appeal to the Unemployment Insurance Appeal Board, the ALJ’s determination was reversed. Therein, the Board relied upon the optional participation of claimant in such program, the lack of credit received and the failure of the program at Delco to "combine[ ] academic instruction with work experience” (Labor Law § 511 [17]). We disagree.
By Clarkson taking an active role in seeking corporate sponsors like Delco, scheduling all interviews with qualified candidates, administering the program and, according to its brochure, "monitor[ing] the student’s progress * * * during the work assignment”, we find this program to "combine[ ] academic instruction with work experience” (Labor Law § 511 [17]). We note that all students participating in such program are in their third or fourth year of their four-year degree requirements and thus benefit by being exposed to the rigors of their chosen field while industry similarly benefits by its preview of those highly motivated to apply years of specialized classroom theory and technology to the marketplace.
We further disagree with the Board that the statutory language of Labor Law § 511 (17) requires that participation in cooperative education programs like the one offered at Delco be mandatory to the completion of such student’s course curriculum and/or that credit be awarded. Instead, participating students must remain enrolled in a "full-time program taken for credit at * * * [a qualifying educational] institution, which combines academic instruction with work experience” (ibid.) while they pursue the cooperative education program. Since claimant was so enrolled when he sought to alternate his course study with participation in the Delco program, we reverse the Board’s decision as inconsistent with not only the statutory terms of Labor Law § 511 (17), but also its legislative underpinnings (see, Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451; Rankin v Shanker, 23 NY2d 111; Matter of Lintz, 89 AD2d 1038).
*832Our holding ensures that industry remains willing to open its doors to forge the union between industry and education critically needed to fully prepare future leaders for the demands of a domestic and international marketplace. It is only through a liaison between higher education and industry can we ensure that the resources of both are used to their greatest potential.
Mikoll, J. P., and Crew III, J., concur.

 Labor Law § 511 (17) provided, prior to its amendment by the Laws of 1994 (ch 375, § 1), as follows: "Certain college students. The term 'employment’ does not include service performed by an individual under the age of twenty-two who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this subdivision shall not apply to service performed in a program established for or on behalf of an employer or group of employers.”